Title: [Diary entry: 20 July 1770]
From: Washington, George
To: 

20. Compleated my Wheat Harvest altogether & exceeding bad I am apprehensive it will turn out—owing I am of opinion to the frequent Rains in the Month of June. The Heads containd but few grains—the Grain but little flower being for the most part perishd and Milldewed. The frequent Rains had by beating down the straw been the occasion of much loss in the Field both by shattering and unclean cutting & to compleat all I was too late in beginning my Harvest by 3 or 4 day as it ought where a Harvest is to continue 3 Weeks to be begun always before it is ripe as the loss in the shrinkage of Green Wheat is not equal to that of its shattering & various other Accidents when it is over-ripe & the straw falling.